NO.   4-07-1030           Filed 5/12/08

                       IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

In re: JOHN C.M., Alleged to be a       )    Appeal from
Neglected Minor,                        )    Circuit Court
THE PEOPLE OF THE STATE OF ILLINOIS     )    of McLean County
          Petitioner-Appellee,          )    No. 07JA23
          v.                            )
ASHLEIGH MEGINNES,                      )    Honorable
          Respondent-Appellant.         )    Donald D. Bernardi,
                                        )    Judge Presiding
_________________________________________________________________

          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In February 2007, the State filed a petition for

adjudication of wardship of respondent, Ashleigh Meginnes's son,

John C.M. (born December 14, 2005), alleging he was abused.    In

August 2007, the trial court entered an adjudicatory order

finding John to be neglected and placed him in the custody of his

father, Alan Carter.   On November 13, 2007, the court entered a

dispositional order finding respondent unfit.   The court found

Carter fit, placed John in Carter's custody, and closed the case.

Carter is not a party to this appeal.

          Respondent appeals, contending (1) the trial court

lacked jurisdiction to proceed at the dispositional hearing,

which took place more than six months after John was removed from

respondent's home; the court's dispositional order finding her

unfit was against the manifest weight of the evidence; and (3)

the court abused its discretion in finding Carter fit.   We
disagree and affirm.



                            I. BACKGROUND

          On the afternoon of February 5, 2007, respondent took

John to his pediatrician.   John had bruising to the back of his

head, extending from ear to ear.   Respondent told the pediatri-

cian that she placed John in bed the previous night at approxi-

mately 8 or 8:30 p.m.   On February 5, at approximately noon,

respondent asked Andrew Mack, her then paramour, to wake John and

change his diaper, at which time the bruising was discovered.

Respondent and Mack denied causing the injury.     Respondent could

provide no explanation to the pediatrician as to how John sus-

tained the injuries.    The pediatrician referred John to BroMenn

Hospital in Bloomington, Illinois.      John was immediately trans-

ferred to St. Francis Hospital in Peoria, where a computerized

tomography (CT) scan showed a subdural hematoma to the brain.

          On February 13, 2007, the State filed a petition for

adjudication of wardship, alleging (1) John was abused, in that

respondent or someone she entrusted inflicted on him physical

injury by other than accidental means, which caused disfigure-

ment, impairment of emotional health, or loss of impairment of

any bodily function, in that John had bruising and swelling

across the back of his head from ear to ear with no plausible

explanation for the injury (705 ILCS 405/2-3(2)(i) (West 2066)),


                                - 2 -
and (2) John was neglected in that he was residing in an environ-

ment injurious to his welfare as respondent had unresolved issues

of domestic violence creating a risk of harm for John (705 ILCS

405/2-3(1)(b) (West 2006)).

            On February 14, 2007, a shelter-care hearing was held.

The trial court found probable cause that John was abused as

respondent had (1) no plausible explanation for the bruising and

swelling to John's head and (2) unresolved issues of domestic

violence.    A temporary custody order was issued placing guardian-

ship of John with the Illinois Department of Children and Family

Services (DCFS).    John was placed by DCFS with Carter, who lived

apart from and was not involved in a current relationship with

respondent.    Respondent had no prior involvement with DCFS and a

law-enforcement-agencies-data-system (LEADS) check was negative.

Carter had no prior involvement with DCFS, but a LEADS check was

positive for residential burglary-criminal trespass to a resi-

dence in 2005, and the manufacture or delivery of cannabis in

2002.

            Respondent's paramour, Mack, had no prior involvement

with DCFS, but he had several charges with no convictions for

assault and drug possession.    Two of those assault charges

involved respondent.

            At a pretrial hearing on March 15, 2007, all parties

waived the requirement that the adjudicatory hearing be held


                                - 3 -
within 90 days of the child being taken into custody.    Additional

pretrial hearings were held in April and May.

            In August 2007, the State amended the petition for

adjudication of wardship, alleging (1) John was neglected and

residing in an environment injurious to his welfare in that he

suffered injuries to his head, (2) respondent acknowledged she

was the primary caretaker for the minor, and (3) respondent had

no plausible explanation consistent with the medical evidence to

explain the injuries (705 ILCS 405/2-3(1)(b) (West 2006)).    On

August 2, 2007, the adjudicatory hearing was held.    Respondent

admitted the allegation in the amended petition, and the trial

court entered an adjudicatory order finding John neglected.      At

the adjudicatory hearing, the parties waived the right to hold

the dispositional hearing within 30 days of the adjudicatory

hearing.    The dispositional hearing was scheduled for September

12, 2007.

            On October 17, 2007, the State filed a notice that the

dispositional hearing had been reset for November 13, 2007.

Nothing in the record indicates why the dispositional hearing was

continued from September 12 to November 13, 2007, or whether it

was agreed to by respondent.

            In November 2007, DCFS filed a dispositional report

that recommended guardianship of John be placed with Carter, the

court find respondent unfit and Carter fit, and the case be


                                - 4 -
closed.    In the dispositional report, DCFS outlined the parties'

progress with service plans.   Respondent's goals included the

following: (1) successful completion of domestic-violence assess-

ment and counseling, (2) maintenance of stable housing for

herself and John, (3) counseling, (4) successful completion of

parenting classes, and (5) obtaining and maintaining employment.

As part of her domestic-violence assessment, respondent reported

a history of domestic violence in her relationship with Carter,

including that Carter physically abused her and was manipulative

and controlling.   While respondent was cooperative with services

and deemed to have achieved or was satisfactory in her service-

plan goals with the exception of housing, the report stated

respondent did not seem to understand or apply the lessons from

counseling as represented by her relationship with Mack.   At the

time of the dispositional report, respondent no longer resided

with Mack but was living with Michael Barnes, a new paramour.

           Carter's goals included the following: (1) successful

completion of outpatient treatment for drugs and alcohol, (2)

cooperation with DCFS, and (3) successful completion of parenting

classes.   No domestic-violence or anger-management goals were

established for Carter.   Carter was cooperative with services,

and he was deemed to have achieved all of his service-plan goals.

John was reported as having adjusted well to living with Carter.

           A psychological evaluation of respondent was conducted,


                                - 5 -
and the report was filed with the court as part of the service

plan.   The psychologist, Joel Eckert, noted that the alleged

perpetrator remained unknown and that caused him great concern as

to respondent's ability to protect John or any other child from

abusive or nonnurturing men.    Eckert recommended that if John

were returned to respondent's care, it be done slowly and be

monitored to ensure "such a process proceeds safely."

            On November 13, 2007, a dispositional hearing was held.

Respondent did not object to proceeding with the hearing.     At the

hearing, the State recommended that respondent be found unfit,

Carter be found fit, the minor remain in Carter's custody, and

the court close its file on the matter without proceeding to a

best-interests hearing.    Respondent requested the court keep the

file open for additional time to prove her fitness to parent.

The trial court denied respondent's request for additional time

to prove her fitness, entered an order finding respondent unfit,

found Carter fit, and granted custody and guardianship of John to

Carter.    The court closed the file.

            This appeal followed.

                             II. ANALYSIS

                A. The Trial Court Had Subject-Matter
              Jurisdiction at the Dispositional Hearing

          1. Requirements of Statutory Scheme Limit Time To
               Hold Dispositional Hearing to Six Months

            Respondent argues that the trial court lacked subject-


                                - 6 -
matter jurisdiction to proceed to disposition as more than six

months elapsed after the removal of the minor from respondent's

home, and as such, the trial court's order was void.    The tempo-

rary custody order was entered on February 14, 2007, the

adjudicatory hearing was held August 2, 2007, and the

dispositional hearing was held November 13, 2007.   Respondent

argues that because section 2-22(4) of the Juvenile Court Act of

1987 (Act) (705 ILCS 405/2-22(4) (West 2006)) limits the time to

hold a dispositional hearing to a maximum of six months after

removal of the minor from the home, the court was required to

hold the dispositional hearing no later than August 14, 2007.

           Under the Act, the adjudicatory hearing must be com-

menced within 90 days of the date of service upon the minor,

parents, or guardian.   705 ILCS 405/2-14(b) (West 2006).   Upon

motion of the parties and a finding by the trial court that a

continuance is in the child's best interests, the adjudicatory

hearing may be continued for up to 30 days.    705 ILCS 405/2-14(c)

(West 2006).   There is no question that the parties waived the

90-day time period to hold the adjudicatory hearing and the court

found it in the child's best interests to do so, although the

hearing was continued for more than 30 days.   Respondent did not

object to the adjudicatory hearing being continued for more than

30 days.

           The dispositional hearing must be set within 30 days


                               - 7 -
after an adjudicatory order is entered.     705 ILCS 405/2-21(2)(We-

st 2006).    By consent of the parties and with approval of the

court consistent with the health, safety and best interests of

the minor, the 30-day time period may be waived.     705 ILCS 405/2-

21(3) (West 2006).    Here, the parties waived the 30-day time

period and the court found it in the child's best interests to

continue the hearing.    Nothing indicates why the dispositional

hearing was continued from September 12 to November 13, 2007.

Respondent did not object to proceeding with the dispositional

hearing on November 13, 2007.

            The Act provides that the dispositional hearing shall

be held within six months of the child being removed from his

home:

                 "[T]he court may adjourn the hearing for

            a reasonable period to receive reports or

            other evidence, if the adjournment is consis-

            tent with the health, safety[,] and best

            interests of the minor, but in no event shall

            continuances be granted so that the

            dispositional hearing occurs more than 6

            months after the initial removal of [the]

            minor from his or her home."   705 ILCS 405/2-

            22(4) (West 2006).

Respondent argues this provision of the Act was not complied


                                 - 8 -
with, which dispossessed the trial court of subject-matter

jurisdiction.

                   2. Standard of Review Is De Novo

            Whether the circuit court properly exercised jurisdic-

tion is reviewed de novo.     In re Marriage of Chrobak, 349 Ill.

App. 3d 894, 897, 811 N.E.2d 1248, 1252 (2004).       A judgment

entered by a court that lacked subject-matter jurisdiction is

void and may be attacked at any time and in any proceeding.        In

re Marriage of Adamson, 308 Ill. App. 3d 759, 764, 721 N.E.2d

166, 172 (1999).    Subject-matter jurisdiction cannot be for-

feited.    Currie v. Lao, 148 Ill. 2d 151, 157, 592 N.E.2d 977, 979

(1992).

            3. Respondent Argues Lack of Subject-Matter

                    Jurisdiction Renders Order Void

            Respondent argues that the trial court's dispositional

order was void for want of subject-matter jurisdiction.       "Whether

a judgment is void or voidable presents a question of jurisdic-

tion."    People v. Davis, 156 Ill. 2d 149, 155, 619 N.E.2d 750,

754 (1993).    A voidable judgment is one entered erroneously by a

court and is not subject to collateral attack.        Davis, 156 Ill.

2d at 155-56, 619 N.E.2d at 754.    "'Judgments entered in a civil

proceeding may be collaterally attacked as void only where there

is a total want of jurisdiction in the court which entered the

judgment, either as to the subject matter or as to the parties.'"


                                 - 9 -
In re Marriage of Mitchell, 181 Ill. 2d 169, 174, 692 N.E.2d 281,

284 (1998), quoting Johnston v. City of Bloomington, 77 Ill. 2d

108, 112, 395 N.E.2d 549, 550 (1979).

           "Once a court has acquired jurisdiction, an

           order will not be rendered void merely be-

           cause of an error or impropriety in the issu-

           ing court's determination of the law. [Cita-

           tions.] 'Accordingly, a court may not lose

           jurisdiction because it makes a mistake in

           determining either the facts, the law[,] or

           both.' [Citation.]"    Marriage of Mitchell,

           181 Ill. 2d at 174-75, 692 N.E.2d at 284.

If respondent is correct and the trial court lacked subject-

matter jurisdiction, the dispositional order is void; if respon-

dent is incorrect and the trial court had jurisdiction, the only

issue on appeal is whether the trial court's findings of fitness

were against the manifest weight of the evidence.

    4.   Subject-Matter Jurisdiction Before Belleville Toyota
          Requires Courts To Follow Strictures of Statute


           Respondent relies on In re M.M., 156 Ill. 2d 53, 619

N.E. 2d 702 (1993), in support of the position that the court

lacked subject-matter jurisdiction.       In M.M., the Illinois

Supreme Court concluded the trial court exceeded its jurisdiction

under the Act when it restricted the guardianship administrator's


                                 - 10 -
authority to consent to adoption when the trial court required

adoptive parents to agree to continued contact of the minors with

their biological families.     M.M., 156 Ill. 2d at 66, 619 N.E.2d

at 710.

           In M.M., appellants argued that changes to the Illinois

Constitution in 1964 and 1970 fundamentally changed the power of

the trial court to invoke subject-matter jurisdiction and that

subject-matter jurisdiction could not be limited by the legisla-

ture.   M.M., 156 Ill. 2d at 64, 619 N.E.2d at 709.    While recog-

nizing that subject-matter jurisdiction was conferred on courts

by the constitution (with the exception of administrative review

actions), the supreme court held the change made to the constitu-

tion did not give courts the power to proceed in derogation of a

statute, as the effect of such a holding would render any statu-

tory law a nullity.   M.M., 156 Ill. 2d at 65, 619 N.E.2d at 709-

10.   The legislature could define a "justiciable matter" so as to

preclude or limit the circuit court's authority.      M.M., 156 Ill.

2d at 65-66, 619 N.E.2d at 710.    When a court's power to act is

controlled by statute, the court has limited jurisdiction and

must proceed within the strictures of that statute.      M.M., 156

Ill. 2d at 66, 619 N.E.2d at 710.    As juvenile court proceedings

were special statutory proceedings, the scope and application of

the Act were solely defined by the legislature.     M.M., 156 Ill.

2d at 66, 619 N.E.2d at 710.    If a circuit court acts outside of


                                - 11 -
the strictures of the statute, the court exceeds its statutory

authority.   M.M., 156 Ill. 2d at 66, 619 N.E.2d at 710.    There-

fore, when the trial court acted to limit, restrict, or condition

the power of a guardian without specific statutory authority, the

court exceeded its jurisdiction under the Act.     M.M., 156 Ill. 2d

at 66, 619 N.E.2d at 710.   Here, respondent argues the trial

court exceeded its jurisdiction under the Act when the

dispositional hearing took place nine months after John was

removed from respondent's home.   The State argues that M.M. is

inapplicable to this case as the issue there was whether the

trial court could restrict the guardian's power to consent to

adoption; the supreme court did not even address the failure to

comply with the time periods of the Act.

           Respondent also relies on In re S.G., 175 Ill. 2d 471,

677 N.E.2d 920 (1997), to support her position that the time

periods of section 2-22 are mandatory.     In S.G., the supreme

court ruled that the time periods outlined in section 2-14 of the

Act that required an adjudicatory hearing within 90 days of

service of process upon the parties were mandatory and the court

was obligated to dismiss a petition for adjudication of wardship

that was not completed in the prescribed time frame.     S.G., 175

Ill. 2d at 483, 677 N.E.2d at 926.     In arriving at its conclu-

sion, the court reviewed section 2-14 of the Act, which stated,

in part:


                              - 12 -
                  "(a) Purpose and policy.    The legisla-

          ture recognizes that serious delay in the

          adjudication of abuse, neglect, or dependency

          cases can cause grave harm to the minor and

          the family and that it frustrates the best

          interests of the minor and the effort to

          establish permanent homes for children in

          need.    The purpose of this [s]ection is to

          insure that *** the State of Illinois will

          act in a just and speedy manner to determine

          the best interests of the minor ***.

                  (b) When a petition is filed alleging

          that the minor is abused, neglected, or de-

          pendent, an adjudicatory hearing shall be

          held within 90 days of the date of service of

          process upon the minor, parents, any guard-

          ian[,] and any legal custodian."       705 ILCS

          405/2-14(a), (b) (West 1994).

Section 2-14(c) allowed for a continuance upon good cause shown,

not exceeding 30 days, if the continuance was in the best inter-

ests of the child.     S.G., 175 Ill. 2d at 480-81, 677 N.E.2d at

924-25; 705 ILCS 405/2-14(c) (West 1994).       The section also

allowed for a waiver of the time limits by consent of all the

parties and on approval of the court.        S.G., 175 Ill. 2d at 481,


                                - 13 -
677 N.E.2d at 925; 705 ILCS 405/2-14(d) (West 1994).

          In S.G., the court concluded that the legislature

intended a mandatory construction of section 2-14 and upheld

dismissal of the petition.     S.G., 175 Ill. 2d at 482, 677 N.E.2d

at 925.   The court distinguished an earlier decision, In re

Armour, 59 Ill. 2d 102, 104, 319 N.E.2d 496, 498 (1974), which

read the term "shall" in the Act as directory, rather than

mandatory.   S.G, 175 Ill. 2d at 481, 677 N.E.2d at 925.   In the

Armour decision, the supreme court construed a provision requir-

ing that a petition "shall be set for an adjudicatory hearing

within 30 days."   Ill. Rev. Stat. 1971, ch. 37, par. 704-2.     In

reaching the decision that the language was directory, the

supreme court considered the intent of the legislature and

concluded that dismissing a petition would not further the goals

of the Act to rehabilitate and protect minors.     S.G., 175 Ill. 2d

at 481, 671 N.E.2d at 925, citing Armour, 59 Ill. 2d at 104-05,

319 N.E.2d at 498.    The Armour court also concluded that the

language of the statute did not evince the legislative intent

necessary for a mandatory construction as it did not include a

consequence for failure to set the adjudicatory hearing within

the time period.     Armour, 59 Ill. 2d at 104-05, 319 N.E.2d at

498.

          In S.G., the court explained that the Armour decision

was distinguishable because section 2-14 of the Act had an


                                - 14 -
explicit statement of policy that delay could cause harm to

minors and the section gave direction as to how time periods were

calculated and the manner of granting continuances.      S.G., 175

Ill. 2d at 481, 677 N.E.2d at 925.      The court highlighted that

section 2-14 contained a specific provision for dismissal without

prejudice of any petition where an adjudicatory hearing was not

timely held, evidencing legislative intent to make the time

period of section 2-14 mandatory.    S.G., 175 Ill. 2d at 481-82,

677 N.E.2d at 925.

            The State argues S.G. is distinguishable from the case

sub judice as S.G. interpreted section 2-14 of the Act which

provides for dismissal of the petition for failure to comply with

the time periods.    The State argues that, as in Armour where the

supreme court found the 30-day hearing requirement as directory

rather than mandatory, section 2-22(4) does not have dismissal

language.   The State argues the trial court retains subject-

matter jurisdiction even when it fails to hold a hearing within

the statutory time frames.

            In support thereof, the State relies on In re C.S., 294

Ill. App. 3d 780, 786, 691 N.E.2d 161, 165 (1998), where this

court held that when a trial court fails to proceed "'within the

strictures of the statute'" the court does not lose its constitu-

tionally conferred subject-matter jurisdiction, but, instead,

proceeds in error because it lacks statutory authority.     In C.S.,


                               - 15 -
this court stated any error a trial court commits by not holding

the adjudicatory and dispositional hearings prior to the statu-

tory deadlines of sections 2-14 and 2-21 of the Act did not

render the order void for lack of subject-matter jurisdiction.

C.S., 299 Ill. App. 3d at 786, 691 N.E.2d at 165.

          Statutory authority and compliance with mandates of

the Act were required for trial courts to obtain and maintain

subject-matter jurisdiction.    In re A.H., 195 Ill. 2d 408, 416,

748 N.E.2d 183, 189 (2001).    In A.H., the supreme court again

recognized that statutory authority must be contained in the Act

before a court may order removal of a child from a foster home.

DCFS challenged the trial court's authority to order a placement

change for a child in foster care, arguing that power lay only

with the guardianship administrator of DCFS.   The court noted

that removal of a child from a parent's care because of abuse,

neglect, and dependency was not known at common law or equity.

A.H., 195 Ill. 2d at 415-16, 748 N.E.2d at 188-89.    As that grant

of authority to remove an abused child was purely statutory in

nature, the trial court had to "'proceed within the strictures of

the statute.'"   A.H., 195 Ill. 2d at 416, 748 N.E.2d at 189,

quoting M.M., 156 Ill. 2d at 66, 619 N.E.2d at 710.    The court

found that the juvenile court had jurisdiction in that particular

instance to order the removal of a child from a foster placement,

as the language of the Act expressly granted that authority to


                               - 16 -
circuit courts.     A.H., 195 Ill. 2d at 420, 748 N.E.2d at 191.

                  "In particular, section 2-10(2) autho-

          rizes the court to 'enter such other orders

          related to the temporary custody [of the

          minor] as it deems fit and proper, including

          the provision of services to the minor or his

          family to ameliorate the causes contributing

          to the finding of probable cause or the find-

          ing of the existence of immediate and urgent

          necessity.'      (Emphasis in original.)   [Cita-

          tion.]    ***    We believe, however, that the

          phrase 'such other orders' contemplates the

          authority to enter an order to remove a minor

          from his temporary foster care because the

          order is related to the minor's temporary

          custody."       A.H., 195 Ill. 2d at 419-20, 748

          N.E.2d at 191.

While the statutory language did not explicitly grant the trial

court authority to order removal of a child, the appellate court

found sufficient authorization in the general language of the

statute to confer jurisdiction on the court to order removal of

the child.

 5. Subject-Matter Jurisdiction Reexamined in Belleville Toyota

          The supreme court reexamined subject-matter jurisdic-


                                  - 17 -
tion in a series of cases sometimes referred to as the "Bellevil-

le Toyota" cases.       Steinbrecher v. Steinbrecher, 197 Ill. 2d 514,

759 N.E.2d 509 (2001); Belleville Toyota, Inc. v. Toyota Motor

Sales, U.S.A., Inc., 199 Ill. 2d 325, 770 N.E.2d 177 (2002);

People ex rel. Graf v. Village of Lake Bluff, 206 Ill. 2d 541,

795 N.E.2d 281 (2003).      The cases cited by respondent, M.M. and

S.G., as well as A.H., reiterate that trial courts must strictly

adhere to limitations set forth in statutes in order to possess

subject-matter jurisdiction.      In Steinbrecher, issued five months

after A.H., the court recognized the effect amendments made to

the Illinois Constitution in 1964 and 1970 had on the power of

courts to exercise subject-matter jurisdiction.      The amendments

expanded circuit courts into courts of general jurisdiction, no

longer restricted by statutory limitations.      The amendments

provided:

                 "'Circuit Court[s] shall have unlimited

            original jurisdiction of all justiciable

            matters."    Ill. Const. 1870, art. VI, §9

            (amended 1964); accord Ill. Const. 1970, art.

            VI, §9 ("Circuit Courts shall have original

            jurisdiction of all justiciable matters ex-

            cept when the Supreme Court has original and

            exclusive jurisdiction')."     Steinbrecher, 197

            Ill. 2d at 530, 759 N.E.2d at 518.


                                  - 18 -
The court stated the amendments "created a single integrated

trial court vested with jurisdiction to adjudicate all controver-

sies."   Steinbrecher, 197 Ill. 2d at 530, 759 N.E.2d at 518,

citing Zamarron v. Pucinski, 282 Ill. App. 3d 354, 360, 668

N.E.2d 186, 191 (1996).   Administrative agencies and pre-1964

circuit courts had been powerless to act without specific statu-

tory authority, but since the 1964 amendment, circuit courts

became courts of general jurisdiction no longer required to look

to statutes for jurisdictional authority.     Steinbrecher, 197 Ill.

2d at 530, 759 N.E.2d at 519.    No longer did a court's failure to

follow the language of a statute divest a court of jurisdiction,

but rather, that failure simply resulted in a voidable order.

Steinbrecher, 197 Ill. 2d at 531-32, 759 N.E.2d at 519-20.

           Steinbrecher was then followed by Belleville Toyota,

which addressed limitation periods contained in the Motor Vehicle

Franchise Act (815 ILCS 710/1 through 32 (West 2000)).    The

supreme court emphasized that as a result of the amendments to

the constitution "[w]ith the exception of the circuit court's

power to review [an] administrative action, which is conferred by

statute, a circuit court's subject[-]matter jurisdiction is

conferred entirely by our state constitution."    Belleville

Toyota, 199 Ill. 2d at 334, 770 N.E.2d at 184.    A court's juris-

diction extends to all justiciable matters.    Belleville Toyota,

199 Ill. 2d at 334, 770 N.E.2d at 184.   A justiciable matter is


                                - 19 -
defined as a definite and concrete controversy appropriate for

review by the court, touching upon legal relations of parties

with adverse legal interests.     Belleville Toyota, 199 Ill. 2d at

335, 770 N.E.2d at 184.

           "The legislature may create new justiciable matters by

enacting legislation that creates rights and duties that have no

counterpart at common law or in equity."     Belleville Toyota, 199

Ill. 2d at 335, 770 N.E.2d at 185, citing M.M., 156 Ill. 2d at

65, 619 N.E.2d at 711.    When the legislature adopted the Motor

Vehicle Franchise Act in 1979, it created a new justiciable

matter.   Belleville Toyota, 199 Ill. 2d at 335, 770 N.E.2d at

185.   However, the legislature's creation of a new justiciable

matter did not mean the legislature conferred jurisdiction on

circuit courts.    Belleville Toyota, 199 Ill. 2d at 335, 770

N.E.2d at 185.    "Article VI is clear that, except in the area of

administrative review, the jurisdiction of the circuit court

flows from the constitution."    (Emphasis in original.)   Bellevil-

le Toyota, 199 Ill. 2d at 335, 770 N.E.2d at 185.    The General

Assembly has no power to enact legislation that contravened

article VI of the constitution.     Belleville Toyota, 199 Ill. 2d

at 335, 770 N.E.2d at 185.

           The supreme court rejected the suggestion that the

legislature could impose conditions precedent to the court's

exercise of jurisdiction, emphatically stating:


                                - 20 -
          "We necessarily reject this view because it

          is contrary to article VI.     Characterizing

          the requirements of a statutory cause of

          action as nonwaivable conditions precedent to

          a court's exercise of jurisdiction is merely

          another way of saying that the circuit court

          may only exercise that jurisdiction which the

          legislature allows.    We reiterate, however,

          that the jurisdiction of the circuit court is

          conferred by the constitution, not the legis-

          lature. ***.

               The legislature's limited role, under

          our current constitution, in defining the

          jurisdiction of the circuit court stands in

          stark contrast to the significant role previ-

          ously exercised by the legislature under our

          former constitution."    Belleville Toyota, 199

          Ill. 2d at 336, 770 N.E.2d at 185.

The supreme court differentiated current cases from those under

the pre-1964 constitution.   Under the pre-1964 constitution, in

cases that involved "purely statutory causes of action, we held

that unless the statutory requirements were satisfied, a court

lacked jurisdiction to grant the relief requested."       Belleville

Toyota, 199 Ill. 2d at 336-37, 770 N.E.2d at 185.     The 1964


                                - 21 -
amendments "radically changed the legislature's role in determin-

ing the jurisdiction of the circuit court."    Belleville Toyota,

199 Ill. 2d at 337, 770 N.E.2d at 186.   Now circuit courts enjoy

"'original jurisdiction of all justiciable matters, and such

powers of review of administrative action as may be provided by

law.'" Belleville Toyota, 199 Ill. 2d at 337, 770 N.E.2d at 186,

quoting Ill. Const. 1870, art. VI, §9 (amended 1964).   The court

held that "the precedential value of case law which examines a

court's jurisdiction under the pre-1964 judicial system is

necessarily limited to the constitutional context in which those

cases arose."    Belleville Toyota, 199 Ill. 2d at 337, 770 N.E.2d

at 186.   The court further recognized that "pre-1964 rules of law

continue to be cited by Illinois courts, without qualification,

creating confusion and imprecision in the case law."    Belleville

Toyota, 199 Ill. 2d at 338, 770 N.E.2d at 186.   To the extent

earlier case law deemed time limitations in statutory actions to

be jurisdictional, the Belleville Toyota court limited those

cases to the pre-1964 constitutional context in which they arose.

Belleville Toyota, 199 Ill. 2d at 340, 770 N.E.2d at 187.

          The supreme court held the limitation period contained

in the Motor Vehicle Franchise Act was not a jurisdictional

prerequisite to suit.    Belleville Toyota, 199 Ill. 2d at 341, 770

N.E.2d at 188.   This was "consistent with authority *** favoring

finality of judgments over alleged defects in validity."


                               - 22 -
Belleville Toyota, 199 Ill. 2d at 341, 770 N.E.2d at 188.       The

court cautioned that under the current constitution, labeling

requirements contained in statutory causes of action as jurisdic-

tional allowed for the "unwarranted and dangerous expansion of

the situations where a final judgment may be set aside on a

collateral attack."   Belleville Toyota, 199 Ill. 2d at 341, 770

N.E.2d at 188.   "Once a statutory requirement is deemed

'nonwaivable,' it is on equal footing with the only other

nonwaivable conditions that cause a judgment to be void, and thus

subject to a collateral attack--a lack of subject[-]matter

jurisdiction, or a lack of personal jurisdiction."    Belleville

Toyota, 199 Ill. 2d at 341, 770 N.E.2d at 188.    "'[O]rders should

be characterized as void only when no other alternative is

possible.'"   Belleville Toyota, 199 Ill. 2d at 341, 770 N.E.2d at

188, quoting In re Marriage of Bernon, 253 Ill. App. 3d 783, 788,

653 N.E.2d 823, 827 (1993).   After rejecting defendant's claim

that the trial court lacked subject-matter jurisdiction, the

court weighed whether the limitation period contained in the

statute was an element of plaintiff's claim, which had to be pled

and proved, or whether it was an ordinary limitation period,

providing a technical defense to the claim.    Belleville Toyota,

199 Ill. 2d at 342, 770 N.E.2d at 188.    The court found the

statute was an ordinary statute of limitation that provided a

technical defense that could be waived.    Belleville Toyota, 199


                              - 23 -
Ill. 2d at 344-45, 770 N.E.2d at 190.

           In the supreme court's next case addressing subject-

matter jurisdiction, the court expressly limited the precedential

value of the case law that held statutory requirements were

nonwaivable conditions to the constitutional context existing

before the amendments to the Illinois Constitution.   Graf, 206

Ill. 2d at 552-53, 795 N.E.2d at 287.   The court noted the well-

established principle that the legislature alone has the author-

ity to create a justiciable controversy when it enacts a statute.

Graf, 206 Ill. 2d at 553-54, 795 N.E.2d at 288.   Once the circuit

court is thereafter presented with a controversy under that

statute, the court has "jurisdiction to hear and determine the

matter because the court’s constitutionally granted original

jurisdiction extends to the general class of cases arising under

the statute."   Graf, 206 Ill. 2d at 554, 795 N.E.2d at 288,

citing Belleville Toyota, 199 Ill. 2d at 340, 770 N.E.2d at 187-

88.   Once a justiciable matter is properly before the court, that

court has the power to decide rightly or wrongly the issues

properly before it.   Belleville Toyota, 199 Ill. 2d at 340-41,

770 N.E.2d at 188.

           The Belleville Toyota line of cases crystallized the

principle that, as a result of the changes made to the Illinois

Constitution, limitation periods contained in statutes were not

jurisdictional prerequisites to suit and circuit courts did not


                              - 24 -
lose jurisdiction when they failed to follow the "strictures of

the statute."    Belleville Toyota, 199 Ill. 2d at 340-41, 770

N.E.2d at 188.   However, more recently, the supreme court held

that when a circuit court exercises authority over a minor

pursuant to the Act, trial courts must proceed within the strict

confines of that law and have no authority except as the Act

specifically provides.    See In re Jaime P., 223 Ill. 2d 526, 861

N.E.2d 958 (2006) (juvenile court possessed no jurisdiction to

continue probation beyond juvenile's 21st birthday);    People v.

Brown, 225 Ill. 2d 188, 199, 866 N.E.2d 1163 (2007) (defendant's

transfer from juvenile to criminal court was void under the Act).

Neither Jaime P. nor Brown references the Belleville Toyota cases

or attempts to harmonize the seemingly different interpretations

of subject-matter jurisdiction.

          The determination of whether subject-matter jurisdic-

tion has been lost when statutory mandates are not strictly

followed is fact specific.   In In re O.H., 329 Ill. App. 3d 254,

258, 768 N.E.2d 799, 802 (2002), the appellate court quotes the

M.M. holding that the scope and application of the Act are

defined solely by the legislature and a circuit court must

proceed within the stricture of the statute.   The court then

found that the circuit court had inherent plenary power through

the doctrine of parens patriae to enter an order in the best

interests of the child.    O.H., 329 Ill. App. 3d at 260, 768


                               - 25 -
N.E.2d at 804.   Despite having positively cited the M.M. finding

that the Act was a special statutory proceeding, the O.H. court

stated that "[t]he court’s power to interfere with and control

the persons and custody of all minors within its jurisdiction

existed in the common law, prior to and independent of the

Juvenile Court Act, by inheritance from the English courts of

chancery."   O.H., 329 Ill. App. 3d at 260, 768 N.E.2d at 804.

          In a case involving the Mental Health and Developmental

Disabilities Code (Code) (405 ILCS 5/1-100 through 6-107 (West

2004)), the appellate court stated M.M. had largely been over-

ruled by the supreme court as a result of the Belleville Toyota

line of cases.   In re Alex T., 375 Ill. App. 3d 758, 761, 873

N.E.2d 1015, 1017 (2007).   The court nevertheless found strict

statutory authorization was required under the Code before a

court had jurisdiction to enter an involuntary admission order.

Alex T., 375 Ill. App. 3d at 763, 873 N.E.2d at 1019.

          The respondent had a felony charge pending against him.

Section 3-100 of the Code (405 ILCS 5/3-100 (West 2004)) provided

that "'[t]he circuit court has jurisdiction under this [c]hapter

over persons not charged with a felony who are subject to invol-

untary admission.'"   Alex T., 375 Ill. App. 3d at 759, 873 N.E.2d

at 1016, quoting 405 ILCS 5/3-100.     In making its determination

that statutory authorization must exist before a court has

jurisdiction to enter an order, the court looked to the holdings


                              - 26 -
of a pre-Steinbrecher case, People v. McCarty, 94 Ill. 2d 28, 445

N.E.2d 298 (1983).   In McCarty, the supreme court stated that

"'[t]he basis for the plain-error holdings in [four supreme court

cases, including two juvenile cases,] was that a conviction or an

order significantly restricting the liberty of a defendant must

have statutory authorization and is a nullity otherwise.'"

(Emphasis in original.)   Alex T., 375 Ill. App. 3d at 762-63, 873

N.E.2d at 1019, quoting McCarty, 94 Ill. 2d at 37, 445 N.E.2d at

303.   The cases referenced by McCarty included two juvenile

cases, suggesting the court intended the principle of explicit

statutory authority required in cases involving significant

restriction of liberty to extend beyond criminal cases.    Alex T.,

375 Ill. App. 3d at 763, 873 N.E.2d at 1019.   The court held that

because an order for involuntary admission significantly re-

stricted a person’s liberty, strict statutory authorization was

required before a court had jurisdiction to enter an order.       "Any

involuntary admission order entered against a person charged with

a felony is thus an order entered by a court that lacks jurisdic-

tion, and so is void."    Alex T., 375 Ill. App. 3d at 763, 873

N.E.2d at 1019.

         6. Respondent's Agreed Continuances Tolled Time
               Period To Hold Dispositional Hearing

           Recently, several appellate courts have addressed the

question of whether the time periods of the Act are mandatory or

directory and whether failure to comply with the time periods

                               - 27 -
deprives the trial court of subject-matter jurisdiction.   When a

party fails to object at the hearing that the time periods of the

Act were exceeded, parties have been found to have forfeited the

issue.   See In re John Paul J., 343 Ill. App. 3d 865, 874, 877-

78, 799 N.E.2d 769, 776, 779 (2003) (failure to conduct a tempo-

rary custody hearing under section 2-9(3) of the Act within 48

hours did not deprive the trial court of jurisdiction; failure to

conduct adjudicatory hearing within 90 days under section 2-14

forfeited when petitioner failed to file motion to dismiss

petition for adjudication); In re S.W., 342 Ill. App. 3d 445,

452, 794 N.E.2d 1037,1042-43 (2003) (petitioner waived the time

requirements of section 2-14 by failing to file motion to dismiss

in circuit court).

          Respondent argues the mandatory construction the

supreme court gave the provisions of section 2-14(b) of the Act

in S.G. controls this court's finding.   However, S.G is distin-

guishable from the case sub judice:    at the time, section 2-14

mandated dismissal of the petition without prejudice if the

adjudicatory hearing was not held within the time limits required

by subsection (b) or (c) of the section.   The legislature did not

include in section 2-22(4), like it did in section 2-14(b), a

provision requiring dismissal of the petition.   This evidences

legislative intent that the language of section 2-22(4) be read

as directory.   See O.H., 329 Ill. App. 3d at 260, 768 N.E.2d at


                              - 28 -
803.

           Section 2-22(4) of the Act does not contain any lan-

guage identifying a penalty for failure to comply with the six-

month time period.   Because section 2-14 contains language

requiring dismissal without prejudice of the petition for failure

to comply with the limits, the legislature's failure to include

the dismissal language in section 2-22 appears to be a deliberate

exclusion.    "The inclusion of one is the exclusion of another, a

generally accepted canon of construction, construes the express

inclusion of a provision in one part of a statute and its omis-

sion in a parallel section as an intentional exclusion from the

latter."   (Emphasis in original.)   O.H., 329 Ill. App. 3d at 260,

768 N.E.2d at 803, citing Schanowitz v. State Farm Mutual Automo-

bile Insurance Co., 299 Ill. App. 3d 843, 848, 702 N.E.2d 629,

633 (1998).

           In S.G., dismissal of the petition was without preju-

dice.   S.G., 175 Ill. 2d at 493, 677 N.E.2d at 930.   When the

State failed to comply with the statute, all the State had to do

was refile the juvenile court petition.    Subject-matter jurisdic-

tion serves to restrict judicial authority over the type of

claims the circuit court may adjudicate.    Financial Freedom v.

Kirgis, 377 Ill. App. 3d 107, 128, 877 N.E.2d 24, 42 (2007)

(common-law principle of denying subject-matter jurisdiction in

suit filed against deceased person did not apply to an in rem


                               - 29 -
action).   "Subject[-]matter jurisdiction refers to a court's

power to both adjudicate the general question involved and to

grant the particular relief requested."    A.H., 195 Ill. 2d at

415, 748 N.E.2d at 188.   The fact that dismissal was without

prejudice reflects that the court did not "lose" subject-matter

jurisdiction when it failed to comply with the time limits of the

Act, as the State could refile the petition.   If the court did

not have subject-matter jurisdiction because of failure to comply

with the Act, the dismissal would be with prejudice and the State

would not be able to cure the jurisdictional defect merely by

refiling its petition.    As the supreme court held in Graf, once

the circuit court is presented with a controversy under the

statute, the court has jurisdiction to hear the matter and to

decide rightly or wrongly the issues before it.   See Graf, 206

Ill. 2d at 554, 795 N.E.2d at 288.

           The dissent in S.G. expressed concern that the major-

ity's literal interpretation of the Act would contribute to delay

in resolving allegations of abuse and neglect and would not be in

the best interests of the affected children.    S.G., 175 Ill. 2d

at 493-94, 677 N.E.2d at 931 (McMorrow, J., dissenting).   The

dissent stated the desire for prompt adjudication "must yield

when necessary or desirable to the best interests of the children

in a particular case."    S.G., 175 Ill. 2d at 496, 677 N.E.2d at

932 (McMorrow, J., dissenting).   While prompt adjudication was


                               - 30 -
clearly the purpose behind the 90-day time limitation of section

2-14, Justice McMorrow stated that a quick resolution of

adjudicatory hearings was not always consistent with the legisla-

ture's overall intent of safeguarding children.     S.G., 175 Ill.

2d at 496, 677 N.E.2d at 932 (McMorrow, J., dissenting).    The

dissent expressed fear that parties may be willfully dilatory.

S.G., 175 Ill. 2d at 499-500, 677 N.E.2d at 933 (McMorrow, J.,

dissenting).    The dissent suggested the legislature amend the

Act.   S.G., 175 Ill. 2d at 502-03, 677 N.E.2d at 935 (McMorrow,

J., dissenting).

            Thereafter, the legislature amended section 2-14(b),

changing the requirement that the hearing be "held" within 90

days to "commenced" within 90 days.     Pub. Act 90-456, §10, eff.

January 1, 1998 (1997 Ill. Laws 5159, 5160).    Additional language

was also added to the subsection, providing: "Once commenced,

subsequent delay in the proceedings may be allowed by the court

when necessary to ensure a fair hearing."    Pub. Act 90-456, §10,

eff. January 1, 1998 (1997 Ill. Laws 5159, 5160).    This change

also evidences a legislative intent that the Act's time periods

not be read as mandatory, as the amendment specifically recog-

nized the need for flexible time periods when necessary to ensure

fairness.

            As discussed by this court in In re D.E., 314 Ill. App.

3d 764, 731 N.E.2d 1282 (2000), the legislative changes brought


                               - 31 -
by Public Act 90-456 reflected the legislature's understanding of

the difficulty courts face in expeditiously resolving juvenile

cases while ensuring fairness and full development of the facts.

This court stated:

           "It is clear the legislature intended[] not

           slavish adherence to an arbitrarily fixed

           period of time, but concern for the overall

           purpose of the [Act].   It should not be for-

           gotten that the statute's statement of pur-

           pose and policy itself, section 2-14(a),

           speaks not just in terms of speedy adjudica-

           tion but 'just and speedy' adjudication.    The

           legislature is also apparently willing to

           entrust the courts to proceed with, in the

           words of the S.G. majority, 'a technical

           start of the hearing followed by an indeter-

           minate period of delay' [citation], so long

           as such delay is necessary to ensure a fair

           hearing."   D.E., 314 Ill. App. 3d at 770, 731

           N.E.2d at 1286.

In D.E., this court held that the time periods of section 2-14

were tolled when a substitution of judge was requested by a

party.   D.E., 314 Ill. App. 3d at 770, 731 N.E.2d at 1286-87.

Tolling gave "deference both to concerns for the just and speedy


                               - 32 -
administration of justice and the fundamental fairness of the

proceedings."    D.E., 314 Ill. App. 3d at 770-71, 731 N.E.2d at

1287.    If the time periods were not tolled, trial courts would be

required to dismiss petitions:

            "Respondent parents would be empowered to

            unilaterally compel the dismissal of neglect

            petitions by lying in the weeds until, as in

            this case, waiting until the last possible

            moment to raise the issue."   D.E., 314 Ill.

            App. 3d at 771, 731 N.E.2d at 1287.

            In light of the Belleville Toyota cases, when the

legislature sets time limitations in the Act and a circuit court

fails to comply with those limitations, the judgment is not void,

but the judgment is potentially voidable.    As this court noted in

C.S., the trial court does not lose its constitutionally con-

ferred subject-matter jurisdiction but, instead, may proceed in

error.    However, neither can the cases be read so broadly to the

contrary to suggest that courts may ignore the restrictions

imposed by the legislature, as clearly the intent is to expedite

juvenile cases so as to ensure that children are not in legal

limbo for indefinite periods of time.     Courts may not ignore or

reject the intent of the Act.    As this court recognized in D.E.,

tolling the Act's time limitations gives deference to the con-

cerns for the just and speedy administration of justice as well


                                - 33 -
as the fundamental fairness of the proceedings.

               Regardless, in the case sub judice, respondent cannot

now complain of delays she herself supported and to which she

agreed.    John was taken into custody on February 13, 2007, and a

shelter-care order was issued February 14, 2007.        At a pretrial

hearing on March 15, 2007, respondent waived the requirement that

the adjudicatory hearing be held within 90 days of John being

taken into custody.      As the respondent agreed to waive the

requirement, the six-month time period of section 2-22(4) was

tolled as of March 15.      At the adjudicatory hearing on August 2,

2007, respondent agreed to waive the 30-day time period of

section 2-21(2) in which to hold the dispositional hearing,

continuing the tolling of the Act.         By agreement of the parties,

the dispositional hearing was set for September 12, 2007.        As

there is no explanation as to why the hearing date was changed

from September 12 to November 13, 2007, or whether respondent

opposed such continuance, the court will presume respondent was

in agreement with the continuance.         The time period to hold the

dispositional hearing began running on November 13, 2007.        As

respondent agreed to toll the proceedings from March 15, 2007,

through November 13, 2007, the trial court held the dispositional

hearing in compliance with the time limits of section 2-22(4).

The order was therefore neither void nor voidable.

          B.   The Trial Court's Dispositional Findings Were
               Not Against Manifest Weight of the Evidence

                                  - 34 -
           1. Unfitness Finding Against Respondent Mother
                   Was Not Against Manifest Weight

            The State must prove parental unfitness by clear and

convincing evidence, and the trial court's findings must be given

great deference because of its superior opportunity to observe

the witnesses and evaluate their credibility.     In re D.F., 201

Ill. 2d 476, 498, 777 N.E.2d 930, 942-43 (2002).    A trial court's

finding of parental unfitness will not be reversed unless it is

contrary to the manifest weight of the evidence, meaning that the

correctness of the opposite conclusion is clearly evident from a

review of the record.     D.F., 201 Ill. 2d at 498, 777 N.E.2d at

942; In re C.N., 196 Ill. 2d 181, 208, 752 N.E.2d 1030, 1045

(2001).    A reviewing court cannot substitute its judgment for

that of the trial court regarding the credibility of witnesses,

the weight to be given to the evidence, or the inferences to be

drawn.    D.F., 201 Ill. 2d at 499, 777 N.E.2d at 943.

            Respondent argues that the trial court's findings of

fact at the dispositional hearing were against the manifest

weight of the evidence.    In its order, the court found respondent

unfit.    The order stated that respondent made little progress in

counseling and had shown "an inability to refrain from abusive

relationships; mom has still not offered any reasonable explana-

tion as to how the minor received extensive head injuries while

in her custody."

            The trial court could reasonably conclude respondent

                                - 35 -
failed to incorporate the teachings of her service plan into her

life.   Dr. Eckert cautioned that significant improvement was

necessary before respondent would be able to parent in a reli-

able, predictive, and competent manner.    The court concluded that

respondent's unhealthy relationships with men were not momentary

lapses of parental judgment but were symptomatic of a more

profound problem that impaired respondent's performance of her

parental duties.   Under the applicable standard of review, the

trial court's unfitness finding was not against the manifest

weight of the evidence.

              2. Fitness Finding of Respondent Father
                  Was Not Against Manifest Weight

           Respondent also alleges the trial court erred in

finding Carter fit.    Again, the trial court’s determination will

be reversed only if the findings are against the manifest weight

of the evidence.   D.F., 201 Ill. 2d at 498, 777 N.E.2d at 942;

C.N., 196 Ill. 2d at 208, 752 N.E.2d at 1045.

           The dispositional report showed Carter successfully

completed all of his service-plan goals.   The report also indi-

cated that John had adjusted to living with his father and was

doing well in his care.   In the course of her assessment and

treatment, respondent identified Carter as having physically and

mentally abused her.   Respondent takes issue with the fact that

DCFS failed to follow up and require Carter to undergo any

assessment or treatment for anger management or domestic vio-

                               - 36 -
lence.   Respondent also questioned whether Carter followed

through on recommendations for counseling and to attend alcohol

and drug recovery programs after the completion of his outpatient

treatment program.

            While it may have been appropriate for DCFS to follow

up on respondent's concerns about Carter, the trial court consid-

ered the dispositional and psychological reports in making its

fitness finding.    This court cannot substitute its judgment for

that of the trial court unless the correctness of the opposite

conclusion is clearly evident.     D.F., 201 Ill. 2d at 498, 777

N.E.2d at 942; C.N., 196 Ill. 2d at 208, 752 N.E.2d at 1045.       The

fact that he was fit was supported by substantial evidence.    The

court's determination that Carter was fit was not against the

manifest weight of the evidence.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            COOK and TURNER, JJ., concur.




                               - 37 -